ANDERSON, J.
— Counts similar to 1, 2, and 3, have been repeatedly held good as against such grounds of demurrer as those here taken.
Plea 8, if not otherwise bad, was defective for failing to set out the safe way that was open to the plaintiff; that there was a safe or safer way was but the conclusion of the pleader. Indeed, this plea was subsequently amended so as to set out the safe or safer way and to which, as amended, there was no demurrer.
The question to the plaintiff, as to who had superintendence of him under the rules of the defendant, was not objectionable as a mere conclusion, and there was no error in overruling the appellant’s objection.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Mayeield and de Graeeenried, JJ., concur.